Appeal (1) from a judgment of conviction rendered by the County Court, Kings County, and (2) from every intermediate order therein made. Appellant, having waived a trial by jury, was found guilty, by the court, of vehicular homicide (Penal Law, § 1053-a), and was sentenced to serve from one to two years, and to pay a fine of $500 or to serve six months. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed upon the appeal from the judgment. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ.